Citation Nr: 0902248	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE


Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1965 to October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  In pertinent part of that rating 
decision, the RO granted service connection for PTSD and 
assigned the disability a 30 percent rating effective from 
May 31, 2005.  The veteran perfected an appeal as to the 
rating. 


FINDING OF FACT

From the effective date of service connection, the veteran's 
PTSD has been manifested by occupational and social 
impairment with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, based on symptoms of hypervigilance, 
depressed mood, anxiety, and some memory and judgment 
impairment.  Disability due to PTSD does not approach a level 
of severity that would result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and it dealt 
with VA's duties to notify and assist a veteran with regard 
to his or her claim for benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

When VA receives a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA will inform the 
veteran which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b). VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  VA must also provide the 
veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection for PTSD in the October 2005 decision.  In the 
context of a claim for an initial rating increase after 
service connection has been granted, the VCAA requires that 
the Secretary need only provide the veteran with a generic 
notice after the initial claim for benefits has been filed 
and before the initial decision.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is 
required in the adjudication process because of the other 
forms of notice - such as notice contained in the rating 
decision and statement of the case (SOC) - have already 
provided the claimant with the notice of law applicable to 
the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 
1055  (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the veteran 
with regard to his claim, VA also has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records.  The 
veteran was afforded formal VA examinations in September 
2005.  The Board finds that no additional assistance is 
required to fulfill the duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  


2.  Increased Rating for PTSD

Legal Criteria 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See  38 C.F.R. § 4.126(a); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.;  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 30 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 30 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  Higher disability ratings 
are warranted when more severe symptomatology is shown.  Id. 

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination and it highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability.  VAOPGCPREC 
10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994) .
  
Regarding the GAF score relevant to the case at hand, the 
following applies: a GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Factual Background

The veteran submitted an application for service connection 
for PTSD in May 2005.  He was afforded a VA examination in 
September 2005, and he was diagnosed with PTSD.  In the 
examination report, the examiner noted that the veteran had 
nightmares three to four times per week that were often 
related to military themes.  He sometimes had night sweats 
and difficulty awakening from his dreams.  He stated that his 
wife says that sometimes he mumbles in his sleep.  The 
veteran stated that he was uncomfortable in certain 
situations with other people; and that he is more comfortable 
when he is alone.  He stated that he is irritated easily, and 
that he becomes emotional (for example, showing anger, 
sadness, anxiety).  

On the social status examination, the examiner noted that at 
the time of the examination, the veteran had been married for 
22 years.  The veteran stated that he had a good relationship 
with his wife, and that they watch movies and go out to eat 
occasionally.  He also stated that he and his wife had 
friends that they associate with, but prefer to stay at home 
by themselves. 

The veteran also stated that he had been employed by the 
United States Post for 36 years, and that he currently held a 
position as District Manager over an area of 12,000 
employees.  The veteran felt that his symptoms were affecting 
his work, and  that it was getting harder to do things that 
the job required.  The examiner noted that the veteran stated 
that  "it took more energy and 'psyching himself up' to do 
various things."  He stated that he had difficulty dealing 
with specific issues such as in an emergency situation where 
he needed to account for missing employees.  He stated that 
he has some difficulty keeping his composure at work, and 
that on occasion he has avoided meetings or left meetings 
earlier because "it would not be appropriate to let his 
feelings show." 

On the mental status examination, the examiner observed that 
the veteran was oriented to person, place and time.  He had 
no significant memory impairment, and no impairment of 
thought process or communication.  He did not have delusions 
or hallucinations.  He does have a high level of mistrust.  
During the examination, the examiner noted that the veteran 
was cooperative, but at times tearful.  The examiner 
indicated that the veteran did look down or away frequently, 
but that he had no in appropriate behavior. 

After reviewing the case file and examining the veteran, VA 
examiner determined the veteran to have a  GAF scale score of 
57.  The examiner listed the symptoms as follows: "moderate 
difficulty in social and occupational functioning; no close 
friends, mistrustful, breakthrough of emotional symptoms in 
the workplace, frequent nightmares and intrusive thoughts 
that interfered with sleep and concentration."  Based on the 
this examination, the RO awarded service connection for PTSD 
and assigned a rating disability of a 30 percent in the 
October 2005 rating decision. 

Shortly thereafter, the veteran began psychiatric treatment 
at the Mental Hygiene Clinic at the Kansas City VA Medical 
Center.  At the October 2005 psychiatric intake evaluation, 
the veteran reported that he has been dealing with nightmares 
and flashbacks of combat experience since his return from 
Vietnam, and that he has coped with these symptoms through 
work and "moving around the country with my job 
frequently."  He stated that since September 11th, he has had 
decreased ability to cope with his nightmares, flashbacks and 
emotions.  The veteran stated that he had some feelings of 
depression but he attributed them to his concerns over his 
elderly mother's health and well-being.  VA psychiatrist 
opined that the veteran manifested symptoms of PTSD that have 
been untreated since his military service in Vietnam, and 
that he coped for many years with geographical changes.  The 
psychiatrist determined the veteran to have a GAF scale score 
of 55.  The veteran was encouraged to attend group meetings 
at the VA Medical Center. 

VA psychiatrist made similar findings after meeting with the 
veteran again in November 2005, January 2006 and April 2006.  
The veteran's last GAF score was 57 in April 2006.  The 
veteran attended group meetings on May 16, 2006 and May 23, 
2006; and the psychiatrist noted that in both sessions the 
veteran actively listened to the group discussion.  


 Analysis 

At the outset, the Board notes that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings." The Board 
finds that the signs and symptoms of the veteran's service-
connected PTSD have been shown to be relatively consistent 
during the entire appeal period under Code 9411.  Thus, 
"staged ratings" are not considered. 

The September 2005 VA examination report showed objective 
findings of sleep impairment, invasive thoughts, some 
problems controlling his emotions, irritability, anxiety, and 
other symptoms as noted above.  The examiner in the October 
2005 to May 2006  psychiatric treatment reported similar 
findings.  As reflected in these medical records, the 
veteran's PTSD symptoms have likely contributed to some 
difficulty functioning at work and in social situations with 
others.  These objective findings approximate the criteria 
for a 30 percent disability rating, and are insufficient to 
warrant a rating to the next higher, 50 percent, rating for 
PTSD.  

For a 50 percent evaluation, the medical evidence must show 
that the veteran had occupational and social impairment with 
reduced reliability and productivity.  While he reported some 
social anxiety and isolation with others, he also stated that 
he has had a good relationship with wife for over 22 years.  
And even though, the medical records reflect that the PTSD 
symptoms have interfered with the veteran's work, he has 
nevertheless maintained employment for over 36 years and he 
has continued to hold the position of District Manager over 
12,000 employees.  Further, in the treatment records 
throughout this period, the veteran has been assigned a GAF 
score of either 55 or 57.  As described above, a GAF score 
between 51 and 60 represents moderate symptoms, or moderate 
difficulty in social or occupational functioning.  The 
findings on which these scores were based more closely 
approximates that required by the criteria for a 30 percent 
disability rating than any of the higher ratings under 
38 C.F.R. § 4.130. 

In short, after a review of all the evidence of record, the 
Board finds that the currently described symptomatology does 
not warrant assignment of the next higher, 50 percent, rating 
for PTSD (and does not approximate those criteria).  The 
evidence is strongly in favor of the current 30 percent 
rating.  The preponderance of the evidence is against the 
claim, and it must be denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for PTSD is denied. 


____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


